Citation Nr: 0421699	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  00-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 10 percent disabling.

3.  Whether the veteran submitted a timely substantive appeal 
of the March 2000 rating decision that denied the claim of 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January and March 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received by the Board in April 2004, the 
veteran requested a videoconference hearing to be held at the 
RO in Philadelphia, Pennsylvania.  As such a hearing has not 
yet been conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
video hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




